OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                              AUSTIN




.JwqorableRahLphBrook
County httornsy
kbbook Cwsty
Lubbook,    %aae

Dear Sirs
                             OQlnian
                                   no.
                             A.: 0811the




                                             rhleh I ham rondared
     to the Couut                                ve to a mtter,
                                                  like to here your
                                                 my muOh ror yvu
                                            1 rqlort et the aounty
                                             a110 ana1oa.d. It
                                            thlr OVUPt dloQosed
                                           w in addition to'thia



                                                    one hundnd and

                                                     IIthe mornlw
                                                     look in the
     afternoon.



     has lnoraawd the salaries ef all sooretarlaltilp, and the
     help in hla vrrioo cmd 1~ my ~ftioa is not sear&aria1 in
     every ~~88, ror in vrdax to keep hillr,the COUW hl#~*,
      Honorable Ralph Brook, page 2


           f'roehaving to ollmb the stairs to the Clerk's office
           from ten to flftaen times a day to sign birth oertiflaata
           matters, this book of th4 Probate mfnutss is belw kept
           by his secretaryin his offloe, which is, as you see,
           oleriaalwork. Then in addition to that, as you know,
           under the statute, he Is required, as I, to 1n4kemonthly
           reports, end with the volum4 that is passing through the
           two offloes, mine and his It la entirely impossibleto
           44oure help theftIs effioient at the 8100,OO figure whloh
           the county has heretoforebeen able to secure.
               Win keeping the birth oertlfloaterecords as they
          er4 kspt the County Judge's ofsloe Is savlnq,the employment
          of on4 additionalasalatant oounty olerk, and on aooount
          of congasted oondltlonsin this part, the secretary to th4
          County Judge ls olerking the County Court, sixi the Clsrk
          would not bs able, u&der the prosent s4t-up to lmrr aa I8
          r4qoIrsd by law a alerk to attend this Court, and with th4
          amount of,buaInessthat is bblng'oonduotedIn the County
          Court, it would bs n4044~ry that the County Clsrk employ
          a full-tla4 as,sIetantol4rk totak4 oar4 of this buslneaa.
                 *As Is Sndioated in thr 14tt4r to the Commlssionoreg
+.::,,
     ..%
      _:. :~Burt; ~-itIa,:njl::~opIut4n-that
                                         .thera-,salari4s~~.oollld
                                                              be,raIa4d.
            and these employ4ea Gould be dssIgnat4d-asclerk& In this'
            cowmotion let m4 say_that you know full well that s4or4-
            tarial or clerioal help does not depend upon just bavlng
            someone around. You have to have someone that understands
            what It is all about.  I .dotest you all1 give mo an lmmsdlate
            opinion on this rnatWr.*
               ~‘&,tr opinion addreaa4d to the Honorable Commlaalon4ra*
      Court of Lubbock Wunty, Texan, on ths.abovs stat6d question roada
      as f0l.l0ws:
                *You have queetlowd ma relative to rohatheror not the
          County CommIsalon4ra~Court oan authorize'thepayment of a
          salary In 4x04~4 of $100.00 per month to an office eaalatant
          of the,CountyJudge and the aecre$ary of the County Attorney!s
          0fri ~8.

                “Artiole   3902   of the Revised Civil Statutes provides
           a4 follows:
Ronorable Ralph Brook, page S


             WIWhoneoerany district, county or prscbot ofri04r~
       shall require the s43~lo48 of deputies, aselstantr~                or
       olsrks in the p4rform4noe       of his duties      he aball apply to
       the County Commlssloners*Court of his county for authority
       to appoint such deputies,assIstanta or olerks,                ,etatIng by
       sworn appliaatlon the number needed, the position to be
       fill46 and the amount to be ~16. Said appllcetionshall
       be acoompaniedby a statamant showing the probable reoeipts
       from fees,   ooadssionr and compensationto            be collectedby
       said offloe during the rlsoal year and the probable dla-
       bursements   which shall Inolude all ealarles and expenses
       of said offloe;landsaid oourt shall make its order authorle-
       lag the appointment OS suoh deputies, aslslstanta               and olerkr
       and fix the compensationto ba paid them wlthln the llmlta-
       tlona herein prasorlbadand determine the number to be ap-
       pointed as In the disoretion of eald court may M,properl'
       proridod that In no oaas shall tha Commlsslonera~Oourt or
       any manber thenof attempt to lnflu4uo4 thr appolntwnt
       of any person an deputy,      aadmtant~or alerk fn any affloe.
       Upon the entry + suoh order the offloere applying for saoh
      ,a~esfptantsdeputies or alark t&all be authoilzoa to.appoint,
       .th&; p&bad      that saltIcompensationshall not eroead tha
       maxluuu5'aWunther4lnafteraet out.            Th4 oompansatlonwhioh
    : tiI .M~aU.woa
.":,,.
    ~.                 :~to +iha 4oputi4r  i asriatanta~.    .or...*larkm ~~awro.,~
                                                                                  Pi
       named for th9Ir~@ervfosrahall be a reasonable ona, ntitfo
       iroeed tag r~omwtng ~ourlta: In oouutler havhig P pupulk-
       tion of thfrty-maventhousand five hund d and one (57,501)
       and not mra thaa sixty~thoueand(60,000          7 @habitants,
       fldt arr$istantor ohioi daputy not to @roeed Twaaty-ona
       Hunbed (#?lOO.OO)Dollars.perannum; other assistants
     'deprrCtLns  or oltika~not to exoeoa ltl&htaanHundred (~l&.OO)
      .Dollar~per anna eaoll. Provided that nothing in this dot
       shall be oonstruedas ra ealfng or airacting Baotion S af
       R. B. PIo.694;~Chaptq.r     SP5, Acts 19S5, Forty-fourthLagIala-
       tun, 7M.'
              TJnder t&Is artlola it ~os?msalaar that the County
       Commissl,owr8*C6urt shall have the power to authorica
       tha ippolntmant.ofsuoh deputies,araiatanta and alarke
       that may ba needed by th4 Oouuty Judge atw!l/Or   the County
       Attorney    In tha parformanos of thslr dutias  and to Six
       their oompansatlonwIthin the llmltatlonaprescribed In
       SwtI6R~S of Article 3908, oinse Lubbock County 00mn        within
       thetpopulatlon braoket.~Under Section 3 the CommIssIoners!
  *~~CourtGould be authorized .toappoint a Clerk to the County
   .,;;'Judge*s  ?ffIq6  to s47i+e inthe~ County ;T~dge~soffice~at~a
   ,~salary of not 'toeroeed $1800.00 per yeear. Likewise, the
    ‘~~Commlssionera*    Court may authorize the appointment of a
       Clerk in the County Attorney's off&a8 et a salary not to,
      ~exceed461000.00 #4r year,
             .'Honorable R&h   Bfock, a&s 4


                         *Section 13 of krtlale 3912 ,provides
                                                             'asfollqwa:
                           -'The Commhdoneks~ Court inoouatles having a
                     population of twenty thousand (80,000) inhabi.tante      or
                     more, and leas then one hundred end ninety thousand
                     (190,OOO)inhabitantsaccording to the lest preoediug
                     FWl0rtal   ‘hnaus,ia hsiaby Qilthorizsd   endsIt shall be its
                     duty to fir~the rala;rlss     or ~11 the following named
                    .0rrici~, totit: 5herifr,asseesor,endcollector or
                     taxes county Judge. county sttorney, includi?le       'crluinal
                     dlstrjot attorneysend county ettorney, Including criminal
                     distrf& attorney5end count7 attorneys who .parfqp the
                     duties of dietriot sttorneye,distriot alerk, county clerk,
                     treaaurar;hide and animal lnspeotox.:ICechof said oiiioere
                     shell be paid in,mooey.    and annual salary in twelve (UT) aqua1
                     lnatall3nent5   oftnot l&s than the total SUDSearned 8~ oom-
                     pe?~eQ$ibn   by big in his 0rrii0iplcep@ty'ror:t*e rl5oal
                     par 1935, end~nfl mom thdn ths,meximumameugt,a&lowed
                     such bff'fherunder'lewca~   ed5tI.W on,August~.24,,~1?3F~;
                  .~prbylded     thet .in oouutle5having a population-of.twenty
                    ~thourand (~SO,OOO)    5nd loss #an thirty45verithouland five
                     hUndrtWJ(37,500)E'XJOi+iiQf3    ,to.the'&%et;
                                                                 pr49?ding.Federal
                    Ahulsus, end having en eeeeaeed 9el~~ion'id,6~O~?s at
:;;i:g+
   ~(~~
    : :~:
        ~~,'~.::
          .b,:;~
            .::
              a :::i!
                 5:::yiftaan
                    'id&       M~lllon
                          ,app*sa       (~@S 000 OOO)~
                                     _:pr~ee~~j~~.&x    OolXara;,aa?oxd$ag;to
                                                      .;mllOf .:.a,e~~,        the
                                                                   ~o&nt* %?a~Ba*m     :
                     amunt~al~lowad    ~auoh&fioers    es eelerios map ‘be .%n@reeeed
                     daq(l$) lperoent ror ;&eohOne tailllon~(~1)OOO;@O.OO)
                     Dollare valuation or rrectionel pert thetieor,in sroeie
                   ~ or said Flrtaan Hill.ion($16,000,000.OO)Dollar5 valuation
                     over endsabove-ths~sa&.~ amount allored suob offioers
                     under laws existing on~August 24, 1935; and~&kOoided that
                     in oountiee h&ring a pohletiqn br tblrtf+rvon thousend
                     riro hundred '(~s?,fOO)   aqd ,iees:than~aiFW'thoUs+ ,(80,000)
                     aooort?l&~tethe last ~preoedingFed&e1 CWMLUB, end hering
                     an esmesaed oaluetlon:$nlxa,eeeof Twenty.iiilPiq(Q%O,OOO,OOO.
                     Dollere, eacording to.the laet preaedingapp~#d          tax roll 0f
                     suoh county, the ~xlxagm amountalloubil      such otfiaara as.
                     eeleriea may be increeeed oae (1$) Peruaentior seoh one
                     tillion f#i,OOO,~,OOO.QO)   Dollere veluetion or freOtiOna1 pert
                     theredt,~in exoeas.ofaQi& Twenty hPillloh($ZO,OOO,OOO.OO)
                     Dollar5 valuation over end above the marifaumemouut allowed
                     suoh orfloer under lnua existing on Auguet 24, 1933.
                         -*(a) The CommL5eionars*Court mey euthorlza~theemploy-
                    ment of a stenogrepherby the oounty judge,.enU pey for such
                    ssrvloe6 out of the (generalfun& of th5 orruntyto ed amount
                    not to rxceed Twel9e Ebndred (12OO.00).Dolleraper year+
     Honorable Ralph Brook, pge 3


                ‘7fOU will notiac the provision in this Article which
          authorlresthe employmat of a aeoretery to the County
          Judge et a salary of not excaeding $l200.00 per year,
          however, the seoretary to'the County Judge of Lubbock
         County has greeter duties and greater responsibilftleo
          than ordf.narysecretarialwork end the work that ehe
         nuet~do inthe oirioe oFthe Gounty Judge oannot be
         properly desoribsd as secrsterialwork.      In other words,
         her duties go beyondthose of the ordinary aeoretery.
         She rifle     out birth oertificateefor the oounty, keeps
         the books of'the County Judge(s office and perrorms
         numerous other duties outside the general aaope of eitore-
         tar$al    work.   It is thereforemy opinion that she should
         properly be designatedaa a olerk to the County Judge
         and pursuant to 8uah Ueaignatlonby the Comuiseioneret
         Court, the Commissioners*court would be authorizeCto
         f$x her salary at a sum within the limtte prescribed,
         abo9e. It le thereforemy oplnlon that the Commissioners*
         Court of Lubboak.County,    Texas would be within their legal
         rights fn euthorleingthe appo&ment of a clerk to the
         County Judge and CLClerk~to the County’Attol%ey    at e salary
         in eeoh instance. of not to exoeod gl800.00 per annum.9 '
              This.Dsge~~ent ~haa.hereeoforo,on ~se9eraloooaeL,ona,
':':I~,'.'::nritt~~';"oplnions'
                     on pra~t%Dally~
                                   the eeme~question or,queetiona
    lnrolred in your inquiry.
               le direct your attention to ODInion Do. O-1620 holding
     in erract thatthere is no authority ror a County Attorney   to
    ,employe atanographer.
              We uall your attention to our Opinion Ko. 04874 whiah
    holds that when a County Attorney  oompllos with the termtaor
    Artlole 5908,~Vernon's Annotated Civil Statutea, e olerk may be
    appointed by the County Attorneyti
              83th referen& to that part of your quezMon regarding
    the euthori'tjor the~Comaiselonors9 Court authoriefngthe eppoint-
    ment of an oftice assistant for the County Judge end the paymnnt
    or e aelary in excess ot One Hundred ;($lOO.OO)Dollars per month
    to such essistant, It Is our .optnionthat 8 County COmmiseionsr8t
    Court la not authoriied under Artiole 3902, Vernonts Annotated
    Civil Statutes, In the absenae of the specific grant of power,
    to pay any salary Eor an essiatant for the County Judge, an4 that
    in view oi'the provlalona of 36ctlon 13(e) or krtlcle 3912e,
    VernontttAnnotated Civil Statutea, ap lyi~ngto COunt%es 91th e
    population o!'twenty thousand (20,0007 lnhabltants or more, and
    less than one hundred ninety thoueend (190,OOOjInhabitants,the
    County Judge in such oountles can only employ a stenogragherwith
    the approval of the Co.misslonera*Court at a s&sry not to excee8
    Twelve Aundred (312O(i.@C)Dollars p.r yesr. Our conaluslonthus
    stated with reference to the first part of the question quoted
    abose is eupported by our Opioloa MO..O-1449.
Honorable Ralph Brock, page 6


            In your opinion addreese to the Flonorsble     CormIs-
sionera* COUrt Of Lubbook County, Texm, YOU atate       ill  dreOt
that the Conmiiet#lonm?~*   Court or said oounty would be within
its   legal right  in authorfzlngthe appointment0f a clerk by
an4 for the County Attorney at a salery not to exueed Eighteen
Hundred (#.6OO.O0)Dollare per annum. We think that this is
a oornot statement with reference to a olark for the County
Attorney   and the salary   to be pal4 rauoholerk by ~lrtue ai
Artiole 3903, 6upm.       However, ae above lndloatedwe 40 not
agree with that portion of your opinionwith reference to a
olerk ror the county Judge.
           In eupport of the ~oregolngwe oito you the r0iutw~~
opinion4  end enoloss a oopy or -oh ror your oonvenlenos.
opinions here rererred to are Bos. O-383, O-3146,  O-1449,  O-8342,
O-65, O-1649,  O-1874, O-3743, O-1950, o-1097, an4 0-1630.
              we trust    that   the toragoing Sully answers your inquiry.
                                                 Your8 Averytruly
AWROVZD M&R. 18,         1943              ATTORHFiY GEUEUL   OF   TWXAi

                                           m   :.:
                                                /@,                          ...._.::.
                                                                                   :,:.-
?IIIsTASSI8TAliT
ATToIllnry   G%!?=L

AR/PO




AtiROVXD OFINIOiPCOh&IT+EE BY.B.W.B. CEAI=